DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Application was filed 04/23/2019.

This is a Final Office Action on the Merits.  Claims 1-20 are pending, and have been considered below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101, as the claimed invention is not directed to patent eligible subject matter.
Regarding Claims 1, 8, and 15, Examiner’s analysis is as follows.  Unless otherwise noted, all claims are construed in accordance to broadest reasonable interpretation of the claim as a whole.  MPEP 2106.
Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03.
	Claims 1, 8, 15, and their respective limitations are directed to one of the four statutory categories.  Claim 1 is directed to a machine, Claim 8 a process, and Claim 15 a manufacture.
	Analysis proceeds to Step 2A Prong 1.
Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?  MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”).
Regarding Claims 1, 8, and 15, the claim as a whole, recites what can be best described as “certain methods of organizing human activity” and “mathematical concepts”.  More specifically, using Claim 1 as an example, Claims 1, 8, and 15 recite
send a bid inquiry to a first carrier […] in a first data format associated with the first carrier […], wherein the bid inquiry characterizes an item for delivery
send the bid inquiry to a second carrier […] in a second data format associated with the second carrier […], wherein the second data format is different from the first data format
receive first bid information responsive to the bid inquiry from the first carrier […] in the first data format
receive second bid information responsive to the bid inquiry from the second carrier […] in the second data format
convert the first bid information and the second bid information to a common data format
determine a common delivery condition set of the converted first bid information and the converted second bid information; and
select the first carrier […] over the second carrier […] based on the common delivery condition set of the converted first bid information and the converted second bid information
The limitations identified above, in a combination, would belong to at least the subgroupings of “marketing or sales activities”, “business relations”, “managing interactions between people”, or “mathematical calculations”.  These limitations recite the abstract ideas of sending a bid inquiry for delivery an item, receiving bids from carriers to ship the item, converting and normalizing the data 
	Analysis proceeds to Step 2A Prong 2.
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
On top of the enumerated limitations (please see Step 2A Prong 1 analysis) that recite abstract ideas, the additional elements here do not integrate the abstract idea into a practical application.  The additional recited elements here are listed below.
Claim 1
at least one processor operatively coupled with a datastore, the at least one processor configured to
device… device
device… device
device
device
device… device
Claim 8
device… device
device… device
device
device
device… device
Claim 15
A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor, cause a device to perform operations comprising
device… device
device… device
device
device
device… device
As shown, these additional elements are generic computer components described in high generality (e.g., processor, datastore, device, non-transitory computer readable medium, instructions, etc.).  These additional elements are also merely invoked as a tool.  Whether considered individually or as a whole, these additional claim elements amount to merely reciting the equivalent of the words “apply it” with abstract ideas, or merely including instructions to implement the abstract idea on a computer, or merely using computing units as a tool to perform the abstract idea.  See MPEP 2106.05(f), 2019 PEG Update.
Therefore, under Step 2A Prong 2, whether considered individually or as a whole, the claim is directed to an abstract idea not integrated into a practical application.
Analysis proceeds to Step 2B.
Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception?  MPEP 2106.05.
Claims 1, 8, and 15 recite abstract ideas, and fail to recite additional elements that amount to significantly more than these abstract ideas.  Claims 1, 8, and 15 recite the general principles of sending a bid inquiry for delivery an item, receiving bids from carriers to ship the item, converting and normalizing the data formats of the bid inquiries and bid offers, and selecting a carrier’s bid.  As similarly 
	Patentable subject matter eligibility analysis concludes.  The claimed subject matter is not patent eligible under 35 U.S.C. 101.

	Regarding Claims 2-7, 9-14, and 16-20, the claims and their respective limitations merely further narrow the abstract idea of Claims 1, 8, and 15.
Step 1:
Claims 2-7 are directed to a machine.
Claims 9-14 are directed to a process.
Claims 16-20 are directed to a manufacture
Step 2A Prong 1: Claims 2-7, 9-14, and 16-20 further narrow the abstract idea of Claims 1, 8, and 15, and would therefore also fall into the same groupings of “certain methods of organizing human activity”, “mathematical concepts”, abstract idea, identified in Claims 1, 8, and 15 above.
Step 2A Prong 2 and Step 2B: Claims 2-7, 9-14, and 16-20 recite no further additional elements beyond further narrowing the abstract ideas of Claims 1, 8, and 15.  Therefore, the analyses (“apply it”) would be substantially the same as independent Claims 1, 8, and 15.
Claim 2 recites limitations further defining the bid inquiry interface.
Claim 3 recites limitations further defining the interface.
Claim 4 
Claim 5 recites limitations further defining the common delivery condition.
Claim 6 recites limitations further defining the bid inquiry.
Claim 7 recites limitations further defining the common delivery condition.
Claim 9 recites limitations further defining additional steps to include the carrier entrustment message.
Claim 10 recites limitations further defining additional steps to send details to customer.
Claim 11 recites limitations further defining additional steps to track carrier progress.
Claim 12 recites limitations further defining the courier.
Claim 13 recites limitations further defining additional steps to periodically track carrier progress.
Claim 14 recites limitations further defining additional steps to track delivery status.
Claim 16 recites limitations further defining additional steps to track delivery status.
Claim 17 recites limitations further defining additional steps to track fulfillment status.
Claim 18 recites limitations further defining additional steps to track shipment status.
Claim 19 recites limitations further defining additional steps to track courier status.
Claim 20 recites limitations further defining additional steps to update order status.
Accordingly, Claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 101 as they are not directed to patent eligible subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goldwerger (US Pat. App. Pub. No. US 20030216993 A1) in view of Laik (US Pat. App. Pub. No. US 20070208768 A1).
	Regarding Claim 1, “[a] system, comprising”,
	Goldwerger teaches “at least one processor operatively coupled with a datastore, the at least one processor configured to” (“…exemplary embodiment of the present invention can include an online shipping service contract negotiation service provider including, e.g., a server that hosts the online negotiation, having a secondary storage device and coupled to a network. The server can be accessed from the network by, e.g., a user machine enabling user access to the server. The user machine can include, e.g., a computer, a workstation, a communication device, or other computing device including a processor, memory, a secondary storage device, a display, an input device and a connection to the network such as, e.g., a network interface card (NIC)…” (Goldwerger [0010]) and “…service contract negotiation service provider comprises a database which can include, e.g., a tender database and an offer database…” (Goldwerger [0051])).
	Goldwerger teaches “send a bid inquiry to a first carrier device ” (“[e]ach affiliate 102a-102c may independently send tender line items to the head of operations 106 of the shipper 102 as illustrated. The format of the tender line items may vary from one affiliate 102a-102c to the next. The head of operations 106 then compiles each of the tender line items into a common format and forwards the requests to carriers 104a, 104b, and 104c as shown by lines 108a, 108b, and 108c, respectively. The carriers 104a-104c then respond by providing offers back to the head of operations 106 as shown by lines 110a, 110b, and 110c…” (Goldwerger [0047], [Figure 1]), “…receiving one or more tender line items from a shipper and storing the tender line items in a tender database. Each of the tender line items may include an origin, a destination and a container size of a container. The tender line items may also include a commodity, volume information for a period of time, a route, and a type of service required…” (Goldwerger [0007]), and “…the appropriate parties may be notified through electronic means. In yet another exemplary embodiment, the electronic means can include an online application, an email, a facsimile, a computing device, a communications device, a handheld messaging device, or a message…” (Goldwerger [0025])).
	Goldwerger does not explicitly teach, but Laik teaches “send a bid inquiry to a first carrier device in a first data format associated with the first carrier device, wherein the bid inquiry characterizes an item for delivery” (“…processing logic transforms the activity data from the common format into a format recognizable by the target system (processing block 306) and sends the resulting activity data to the target system (processing block 308)…” (Laik [0037], [Figure 3]) and “…data model activity class that includes a set of data elements that is common to various activity types and does not depend on a specific business process to which an activity relates. The various activity types may include, for example, a service request activity (an activity relating to a service request process), an opportunity activity (an activity relating to a business opportunity or a lead), a call tracking activity (an activity relating to a call tracking process), etc…” (Laik [0020])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Laik with that of Goldwerger.  “Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art” is an indicia of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); see also MPEP 2143).  Goldwerger teaches negotiating service contacts by receiving tender line item from shipper and then offers from shippers for the item (Goldwerger [Abstract]).  Laik teaches transforming data information from business systems to a specific data model, and vice versa (Laik [Abstract], [0031]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Laik’s data transformation onto Goldwerger.  Goldwerger discusses how the “format of the tender line items may vary from one affiliate to the next”, and how the “head of operations then compiles each of the tender line items into a common format and forwards the requests to carriers” (Goldwerger [0047]).  Laik also recognizes this issue, as “companies may have extensive databases of information that include activity tables, product tables, service request tables, employee tables, and so on”, such situations create “diversity in the data models, it is not easy for the company to share its information with other companies or for applications to share their information” (Laik [0003]).  Laik’s embodiments for data transformation “allows various divisions and/or organizations to share the activity data in a manner that allows access to up-to-date activity information by all participating parties, thus facilitating collaboration between the parties participating in the activity and a business process to which the activity relates” (Laik [0038]).  One of 
	Goldwerger further teaches “send the bid inquiry to a second carrier device ” (“[e]ach affiliate 102a-102c may independently send tender line items to the head of operations 106 of the shipper 102 as illustrated. The format of the tender line items may vary from one affiliate 102a-102c to the next. The head of operations 106 then compiles each of the tender line items into a common format and forwards the requests to carriers 104a, 104b, and 104c as shown by lines 108a, 108b, and 108c, respectively. The carriers 104a-104c then respond by providing offers back to the head of operations 106 as shown by lines 110a, 110b, and 110c…” (Goldwerger [0047], [Figure 1]), “…receiving one or more tender line items from a shipper and storing the tender line items in a tender database. Each of the tender line items may include an origin, a destination and a container size of a container. The tender line items may also include a commodity, volume information for a period of time, a route, and a type of service required…” (Goldwerger [0007]), and “…the appropriate parties may be notified through electronic means. In yet another exemplary embodiment, the electronic means can include an online application, an email, a facsimile, a computing device, a communications device, a handheld messaging device, or a message…” (Goldwerger [0025])).
	Laik further teaches “send the bid inquiry to a second carrier device in a second data format associated with the second carrier device, wherein the second data format is different from the first data format” (“…processing logic transforms the activity data from the common format into a format recognizable by the target system (processing block 306) and sends the resulting activity data to the target system (processing block 308)…” (Laik [0037], [Figure 3]), “…data model defines an activity class that includes a set of data elements that is common to various activity types and does not depend on a specific business process to which an activity relates. The various activity types may include, for service request activity (an activity relating to a service request process), an opportunity activity (an activity relating to a business opportunity or a lead), a call tracking activity (an activity relating to a call tracking process), etc…” (Laik [0020]), “…each class of the activity data model can be customized for a specific business system or application…” (Laik [0039])).
	Goldwerger further teaches “receive first bid information responsive to the bid inquiry from the first carrier device ” (“…providing online viewing access to the tender database to one or more carriers, allowing the carriers to respond to the tender line items with offers, and storing the offers in an offer database. Each offer may include a price and a route. An offer may also include a time frame…” (Goldwerger [0007])).
	Laik further teaches “receive first bid information responsive to the bid inquiry from the first carrier device in the first data format” (“…transformation store also contains transformations for transforming information received from the business systems to the format used by the data model, and vice versa…” (Laik [0031]), “[a] data model that provides a common data structure to represent an activity and allows for customization of the data model in a manner that facilitates upgrading of the data model is described…” (Laik [0020]), and “…interconnection between various business systems (e.g., business systems utilizing activity related data) and a universal business application network, according to one embodiment of the present invention. The universal business application network serves as an integration hub for the business systems…” (Laik [0025], [Figure 1])).  “Business systems” is equivalent to “first data format”.
	Goldwerger further teaches “receive second bid information responsive to the bid inquiry from the second carrier device ” (“…providing online viewing access to the tender database to one or more carriers, allowing the carriers to respond to the tender line items with offers, and storing the offers in an offer database. Each offer may include a price and a route. An offer may also include a time frame…” (Goldwerger [0007])).
receive second bid information responsive to the bid inquiry from the second carrier device in the second data format” (“…transformation store also contains transformations for transforming information received from the business systems to the format used by the data model, and vice versa…” (Laik [0031]), “[a] data model that provides a common data structure to represent an activity and allows for customization of the data model in a manner that facilitates upgrading of the data model is described…” (Laik [0020]), and “…interconnection between various business systems (e.g., business systems utilizing activity related data) and a universal business application network, according to one embodiment of the present invention. The universal business application network serves as an integration hub for the business systems…” (Laik [0025], [Figure 1])).  “Business systems” is equivalent to “second data format”.
	Laik further teaches “convert the first bid information and the second bid information to a common data format” (“…transformation store also contains transformations for transforming information received from the business systems to the format used by the data model, and vice versa…” (Laik [0031]), “[a] data model that provides a common data structure to represent an activity and allows for customization of the data model in a manner that facilitates upgrading of the data model is described…” (Laik [0020]), “…interconnection between various business systems (e.g., business systems utilizing activity related data) and a universal business application network, according to one embodiment of the present invention. The universal business application network serves as an integration hub for the business systems…” (Laik [0025], [Figure 1]), and “…processing logic transforms the activity data into a common format provided by an activity class of the activity data model. The activity class represents activities of different types and defines relationships of an activity with various entities related to the activity. The various activity types may include, for example, a service request activity (an activity relating to a service request process), an opportunity activity (an activity relating to a business opportunity or lead), a call tracking activity (an activity relating to a call tracking process), etc…” the first bid information and the second bid information”.  “Common format… data model” is equivalent to “common data format”.
	Goldwerger further teaches “determine a common delivery condition set of the ” (“…a ranking/award module may be provided to assist a shipper in the awarding process by ranking offers according to price, route, or time frame, for example. It is to be understood by one skilled in the art that ranking/award module can also allow a shipper to specify another factor by which offers can be ranked…” (Goldwerger [0056])).
	Laik further teaches “determine a common delivery condition set of the converted first bid information and the converted second bid information” (“…transformation store also contains transformations for transforming information received from the business systems to the format used by the data model, and vice versa…” (Laik [0031])).
	Goldwerger further teaches “select the first carrier device over the second carrier device based on the common delivery condition set of the ” (“…providing online viewing access of the offers received from the offer database to the shipper, receiving one or more final designations of awarded line items from the shipper designating one or more winning carriers, and communicating the one or more final designations of awarded line items corresponding to one or more awarded service contracts…” (Laik [0013])).
	Laik further teaches “select the first carrier device over the second carrier device based on the common delivery condition set of the converted first bid information and the converted second bid information” (“…transformation store also contains transformations for transforming information received from the business systems to the format used by the data model, and vice versa…” (Laik [0031])).
	Accordingly, Claim 1 is obvious over Goldwerger in view of Laik.
Regarding Claim 8, the claim and its limitations have the same technical features as that of Claim 1.  Accordingly, Claim 8 is rejected under a substantially similar analysis.
	Regarding Claim 15, the claim and its limitations have the same technical features as that of Claim 1.
	Goldwerger further teaches “[a] non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor, cause a device to perform operations comprising” (“…exemplary embodiment of the present invention sets forth a system, method, and computer program product for negotiating a service contract online…” (Goldwerger [0013]) and “…user machine can include, e.g., a computer, a workstation, a communication device, or other computing device including a processor, memory, a secondary storage device, a display, an input device and a connection to the network…” (Goldwerger [0010])).
	Accordingly, Claim 15 is obvious over Goldwerger in view of Laik.

	Regarding Claim 4, Goldwerger and Laik teach the limitations of Claim 1.
	Goldwerger further teaches “wherein the common delivery condition set comprises all of the first bid information and the second bid information” (“[a]dditionally, the offer table may comprise a check-circles), or other section, for the Shipper to indicate acceptance of an offer and a Accept Offer button to enter this acceptance. As stated above, the Shipper generally considers the price, the price components and the transit time, as well as some or all of the related information (including Service Provider brand and logistics), in choosing an offer…” (Goldwerger [0091])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Goldwerger and Laik.  The rationale to combine is substantially similar to that of Claim 1.
	Accordingly, Claim 4 is obvious over Goldwerger in view of Laik.

Regarding Claim 5, Goldwerger and Laik teach the limitations of Claim 1.
	Goldwerger further teaches “wherein the common delivery condition set comprises all of the first bid information but not all of the second bid information” (“[a]dditionally, the offer table may comprise a check-circles), or other section, for the Shipper to indicate acceptance of an offer and a Accept Offer button to enter this acceptance. As stated above, the Shipper generally considers the price, the price components and the transit time, as well as some or all of the related information (including Service Provider brand and logistics), in choosing an offer…” (Goldwerger [0091])).  “Some… of the related information” is equivalent to “all of the first bid information but not all of the second bid information”.
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Goldwerger and Laik.  The rationale to combine is substantially similar to that of Claim 1.
	Accordingly, Claim 5 is obvious over Goldwerger in view of Laik.

	Regarding Claim 6, Goldwerger and Laik teach the limitations of Claim 1.
	Goldwerger further teaches “wherein the bid inquiry includes at least one of: a distribution center location, a pick up time, an item weight, and an item quantity” (“…receiving one or more tender line items from a shipper and storing the tender line items in a tender database. Each of the tender line items may include an origin, a destination and a container size of a container. The tender line items may also include a commodity, volume information for a period of time, a route, and a type of service required…” (Goldwerger [0007])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Goldwerger and Laik.  The rationale to combine is substantially similar to that of Claim 1.
	Accordingly, Claim 6 is obvious over Goldwerger in view of Laik.

Regarding Claim 7, Goldwerger and Laik teach the limitations of Claim 1.
	Goldwerger further teaches “wherein the common delivery condition set comprises at least one of: a price, a pickup time, a quality of service, and a carrier personnel identifier” (“…allowing the carriers to respond to the tender line items with offers, and storing the offers in an offer database. Each offer may include a price and a route. An offer may also include a time frame. It is to be appreciated by one skilled in the art that a route may comprise a method of service, a quality of service, or a mode of transportation…” (Goldwerger [0007]) and “the Shipper generally considers the price, the price components and the transit time, as well as some or all of the related information (including Service Provider brand and logistics), in choosing an offer…” (Goldwerger [0091])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Goldwerger and Laik.  The rationale to combine is substantially similar to that of Claim 1.
	Accordingly, Claim 7 is obvious over Goldwerger in view of Laik.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Goldwerger, Laik in view of McCandless (US Pat. App. Pub. No. US 20180330324 A1).
	Regarding Claim 2, Goldwerger and Laik teach the limitation of Claim 1.
	Goldwerger and Laik do not teach, but McCandless teaches “send the bid inquiry to the first carrier device using a first interface and the second carrier device using a second interface different than the first interface” (“…set of carrier entities 111, 112, 113 may communicate with the dynamic pricing module 110 via a respective set of APIs [application programming interface]. In particular, the dynamic pricing module 110 may retrieve information from the set of carriers 111, 112, 113 via respective API calls... According to embodiments, the dynamic pricing module 110 may retrieve, from the set of carrier entities 111, 112, 113 via respective API calls, a set of baseline pricing data that may represent static pricing data independent from any current operating conditions. Additionally, the retrieve, from the set of carrier entities 111, 112, 113 via respective API calls, a set of dynamic pricing rules that the dynamic pricing module 110 may use to calculate dynamic pricing data. According to embodiments, the dynamic pricing module 110 may support APIs that are particularly programmed to interface with the respective carrier entities 111, 112, 113. In particular, the dynamic pricing module 110 may support an API “A” that interfaces with carrier A 111, an API “B” that interfaces with carrier B 112, and an API “C” that interfaces with carrier C 113. It should be appreciated that the dynamic pricing module 110 may communicate with the set of carrier entities 111, 112, 113 using other connections and according to other protocols…” (McCandless [0028])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from McCandless with that of Goldwerger and Laik.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Goldwerger & Laik combination analysis), Goldwerger and Laik function together for negotiating service contacts by receiving tender line item from shipper and then offers from shippers for the item (Goldwerger [Abstract], Laik [Abstract], [0031]).  McCandless teaches facilitating shipping agreements, focusing on communicating via a set of carrier entity application programming interfaces (McCandless [Abstract], [0015]).  It would be within the capabilities of one skilled on the art, at time of filing, to implement McCandless’ carrier specific API onto Goldwerger and Laik.  With specific carrier API to communicate with each carrier, McCandless “enable[s] carrier entities to effectively and efficiently provide dynamic pricing rules that accurately reflect operational conditions at the time when a shipping price may be calculated” (McCandless [0014]).  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
	Accordingly, Claim 2 is obvious over Goldwerger, Laik, in view of McCandless.

	Regarding Claim 3, Goldwerger, Laik, and McCandless teach the limitations of Claim 2.
wherein the first interface is an application programming interface specific to the first carrier device” (“[i]n particular, the dynamic pricing module 110 may support an API “A” that interfaces with carrier A 111, an API “B” that interfaces with carrier B 112, and an API “C” that interfaces with carrier C 113…” (McCandless [0028], [Figure 1])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Goldwerger, Laik, and McCandless.  Please see above (Claim 2) for combination analysis.  The rationale to combine is substantially similar to that of Claim 2.
	Accordingly, Claim 3 is obvious over Goldwerger, Laik, in view of McCandless.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goldwerger, Laik in view of Ciroli (US Pat. App. Pub. No. US 20020082970 A1).
	Regarding Claim 9, Goldwerger and Laik teach the limitations of Claim 8.
	Goldwerger further teaches “sending a carrier entrustment message to the first carrier device based on the selecting, wherein the carrier entrustment message indicates that the first carrier device is to deliver the item” (“[e]ach shipper can designate one or more winning carriers for an awarded line item and the winning carriers are notified. The winning carriers may be notified through electronic means including, for example, an online application, an email, a facsimile, a handheld messaging device, or a message…” (Goldwerger [0007])).
	Goldwerger does not explicitly teach, but Ciroli teaches “receiving a carrier acceptance message from the first carrier device, wherein the carrier acceptance message comprises details on how the item is to be delivered by a courier that is different than the first bid information” (“[c]ontract manager for shipper provides for finalizing a contract with a carrier… search manager provides for searching based on specific search criteria in specific fields… preferably include nature of goods to be carried, type of carriage means required, and the city, state, and ZIP code or distance from city, state or Bid manager, which enables carriers to place information relating to bids in database. The Contract manager for carrier enables carriers to finalize contracts with shippers for specific loads…” (Ciroli [0073-0075]) and “[i]n step 134, shipper and carrier communicate, as needed, to finalize a contract…” (Ciroli [0086])).  “Communicate… to finalize a contract” is equivalent to “acceptance message”.
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Ciroli with that of Goldwerger and Laik.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Goldwerger & Laik combination analysis), Goldwerger and Laik function together for negotiating service contacts by receiving tender line item from shipper and then offers from shippers for the item (Goldwerger [Abstract], Laik [Abstract], [0031]).  Ciroli teaches negotiating contracts between shippers and carriers (Ciroli [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Ciroli’s contract negotiation and finalization onto Goldwerger and Laik.  “To deal with uncertainty, many carriers may have contracts with shippers. These contracts must be managed and communications from the shipper regarding shipments must be fed into the equipment optimization equation” (Ciroli [0011]).  Ciroli’s embodiments aim to address the important contracts and “to enable shippers and carriers to negotiate contracts” (Ciroli [0053]).  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
	Goldwerger further teaches “receiving a carrier acceptance message from the first carrier device, wherein the carrier acceptance message comprises details on how the item is to be delivered by a courier that is different than the first bid information” (“…designation of the awarded line items may also be communicated to designated users of information including, e.g., personnel from warehouses, personnel from shipping sites, personnel from courier sites, personnel from manufacturing plants and selected third parties, such as, e.g., freight forwarders, consolidators, third party logistics and accountants…” (Goldwerger [0008])).
	Accordingly, Claim 9 is obvious over Goldwerger, Laik, in view of Ciroli.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goldwerger, Laik, Ciroli, in view of Kodger (US Pat. App. Pub. No. US 20060229895 A1).
	Regarding Claim 10, Goldwerger, Laik, and Ciroli teach the limitations of Claim 9.
	Goldwerger, Laik, and Ciroli do not teach, but Kodger teaches “sending the details on how the item is to be delivered by the courier to a customer device” (“…one or more event-based tracking systems for obtaining information about shipped items. The system is further comprised of a global tracking/data repository for receiving information from the event-based tracking systems and a visibility engine for providing at least a portion of the information to at least a shipper or a recipient of one or more shipped items over a network. A package routing module determines one or more routes for the transport of the shipped items from the shipper to the recipient via the carrier and an expected delivery date for each shipped item, wherein each route is comprised of one or more intermediate locations. A non-occurrence exceptions module, which monitors the one or more routes of each shipped item in transport by the carrier and assigns a status to each shipped item based on an event occurring at the one or more intermediate locations and communicates the status to the visibility engine to provide enhanced visibility of the shipped items…” (Kodger [0023]), “[c]ustomers may also directly access the next generation visibility system over the network. The enhanced visibility provided by the next generation visibility system includes a status that indicates whether the package of interest is currently scheduled for delivery on the date first designated (its delivery date), potentially could be delayed, or is delayed (along with a new delivery date)…” (Kodger [0064]), and “[t]ypical input/output devices include local printers, a monitor…” (Kodger [0045])).
known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Goldwerger & Laik & Ciroli combination analysis), Goldwerger, Laik, and Ciroli function together for negotiating service contacts by receiving tender line item from shipper and then offers from shippers for the item (Goldwerger [Abstract], Laik [Abstract], [0031], Ciroli [Abstract]).  Kodger teaches tracking shipped items that are shipped via a carrier (Kodger [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Kodger’s item tracking onto Goldwerger, Laik, and Ciroli.  Kodger’s embodiments aim to achieve “providing enhanced visibility of shipped items shipped via a carrier” (Kodger [0023]), and “provide a customer-convenient, efficient and cost-effective means of tracking the shipment of one or more parcels as they are processed through the mechanisms of a parcel delivery service” (Kodger [0024]).  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
	Accordingly, Claim 10 is obvious over Goldwerger, Laik, Ciroli, in view of Kodger.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Goldwerger, Laik, in view of Pragelas (US Pat. App. Pub. No. US 20020095308 A1).
	Regarding Claim 11, Goldwerger and Laik teach the limitations of Claim 8.
	Goldwerger and Laik do not teach, but Pragelas teaches “receiving a carrier pickup notification from the first carrier device, wherein the carrier pickup notification characterizes an estimated time of arrival for a courier to pick up the item from a distribution center” (“…database information creating a route list or map showing a planned route for the vehicle when travelling to its pick-up and drop-off sites. Such software may also calculate an estimated time of arrival ("ETA") for the vehicle at the pick-up site to be calculated…” (Pragelas [0051]), “…each party wishing to communicate interactively with the central server accesses it via a Web browser based user interface tool…” (Pragelas [0037]); central server manages information, communicates with all relevant sources, such as carriers, as well as connects all relevant involved in a shipping transaction (Pragelas [0027-0031])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Pragelas with that of Goldwerger and Laik.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Goldwerger & Laik combination analysis), Goldwerger and Laik function together for negotiating service contacts by receiving tender line item from shipper and then offers from shippers for the item (Goldwerger [Abstract], Laik [Abstract], [0031]).  Pragelas teaches tracking shipping transactions involving a carrier (Pragelas [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Pragelas’ shipment tracking onto Goldwerger and Laik.  Interested parties “typically find[…] it desirable to enter into and conduct shipping transactions easily and quickly and to monitor the status of the transaction” (Pragelas [0003]), and it would “further be advantageous for such parties to be able to track the progress of a vehicle or goods throughout the shipping transaction” (Pragelas [0005]).  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.  This rationale to combine applies to all subsequent limitations taught by Pragelas.
Pragelas further teaches “creating a carrier loading instruction to ready the item for pick up by the courier at the distribution center by the estimated time of arrival” (“…possibly based on the ETA, the goods source location may assign a loading dock and assign a time at which the load to be shipped will be waiting on the loading dock. The goods source location communicates the loading dock and time to the central server using the goods source location terminal and the Web interface generated by the Web server…. The carrier or vehicle can access the central server to determine the assigned loading dock and the time at which the goods are to be available. The vehicle can schedule its arrival at the goods source location accordingly… the goods source location may simply notify the central server when the goods are ready for pickup, and the central server in turn may notify other parties regarding the goods availability or make available information regarding the goods availability… at the proper time, the goods source location stages the order, gathering the shipment and properly placing the shipment on the loading dock...” (Pragelas [0051-0052])).
Accordingly, Claim 11 is obvious over Goldwerger, Laik, in view of Pragelas.

	Regarding Claim 12, Goldwerger, Laik, and Pragelas teach the limitations of Claim 11.
	Pragelas further teaches “wherein the courier is integrated with the first carrier device” (“…central server communicates with a plurality of sources, a plurality of storage facilities or other goods source locations, a plurality of carriers, and a plurality of delivery sites or other destinations. Each carrier owns, controls, operates, is associated with or otherwise has access to one or more vehicles; a carrier may control numerous vehicles, or possibly only one vehicle. However, a carrier can be a third party freight forwarder, which does not own or operate its own vehicles, but rather hires other carriers to actually ship goods. Both the carrier and the central server can communicate with each one or more of vehicles…” (Pragelas [0027]), “…each vehicle includes a vehicle processor for, inter alia, determining the position of the vehicle and communicating with the central server…” (Pragelas [0032])).  “Vehicle processor” in combination with “communicating with the central server” is equivalent to “integrated with the first carrier device”.
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Goldwerger, Laik, and Pragelas.  Please see above (Claim 11) for combination analysis.  The rationale to combine is substantially similar to that of Claim 11.
	Accordingly, Claim 12 is obvious over Goldwerger, Laik, in view of Pragelas.

Claims 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldwerger, Laik, in view of Bateman (US Pat. App. Pub. No. US 20170154347 A1).
	Regarding Claim 13, Goldwerger and Laik teach the limitations of Claim 8.
	Goldwerger and Laik do not teach, but Bateman teaches “receiving delivery status information periodically from the first carrier device, wherein the delivery status information comprises a courier location and an estimated time of arrival to a customer location” (“Block S140 recites: retrieving parcel data for a parcel based on a tracking number. Block S140 functions to retrieve data concerning a parcel (e.g., a parcel scheduled to be delivered, in mid-delivery, etc.) and/or batch of parcels. The parcel data can be used in generating delivery estimates (e.g., in Block S160), such as in light of historical and/or real-time delivery data (e.g., collected in S110), and/or for any other suitable purpose (e.g., identifying an appropriate service level for shipping the parcel). Block S140 can additionally or alternatively include receiving a tracking number S142…” (Bateman [0039]), “Block S140 can be performed in a predetermined time interval (e.g., every hour), in response to and/or concurrently with a trigger event (e.g., receiving a user request for a delivery estimate, receiving a tracking number, generating a tracking data structure, generation and/or updating of a delivery prediction model, receiving a notification from a shipping carrier, etc.), and/or at any suitable time and/or frequency. The frequency and/or timing of retrieving parcel data can vary based on shipping carrier rules (e.g., data limit rules) and/or any other suitable criteria. In a variation, Block S140 can be scheduled in response to previously retrieved parcel data (e.g., also in Block S140), where the output of Block S140 (e.g., parcel data) can be used as an input for determining when to perform Block S140…” (Bateman [0043]), and “[r]egarding Block S140, parcel data preferably includes any data concerning the shipping of a particular parcel, such as one or more of: origin address, destination address, parcel size (e.g., dimensions, volume, surface area, etc.), parcel weight (e.g., object weight, overall package weight), delivery route data (e.g., current route, other potential routes, associated contextual data such as traffic along a given route), current location (e.g., temporal data (e.g., shipping date, current data, etc.), service level (e.g., Drone Delivery Service vs. Ground), status changes (e.g., a list of status descriptions and/or associated locations, dates, and times such as “Available to ship; San Francisco, Calif.; March 5; 2:30 pm”), delivery estimates (e.g., estimated delivery date, estimated delivery time, estimated handling time, etc.), image data (e.g., images of the parcel, images of the objects within the packaging container, etc.), delivery vehicle data (e.g., delivery vehicle type, driver analytics such as driver behavior for the individual controlling the delivery vehicle, delivery vehicle sensor data such as image datasets captured from optical sensors of the delivery vehicle, etc.), identifiers (e.g., originating sender's account number), data types analogous to types of delivery data (e.g., in Block S110), and/or any other suitable data…” (Bateman [0040])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Bateman with that of Goldwerger and Laik.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Goldwerger & Laik combination analysis), Goldwerger and Laik function together for negotiating service contacts by receiving tender line item from shipper and then offers from shippers for the item (Goldwerger [Abstract], Laik [Abstract], [0031]).  Bateman teaches determining delivery estimates for shipping a parcel (Bateman [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Bateman’s delivery estimates onto Goldwerger and Laik.  Bateman’s embodiments aim to “automatically retrieve and/or generate multiple types of delivery-related data […]; tracking data provided by a shipping carrier; contextual data such as weather data; etc.) in order to improve upon the accuracy and efficiency of delivery estimation” (Bateman [0014]).  Bateman further complements Goldwerger and Laik, as Bateman offers more information in the shipping progress.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
Claim 13 is obvious over Goldwerger, Laik, in view of Bateman.

	Regarding Claim 14, Goldwerger and Laik teach the limitations of Claim 8.
	Goldwerger and Laik do not teach, but Bateman teaches “sending a request for delivery status information to the first carrier device, wherein the delivery status information comprises a courier location and an estimated time of arrival to a customer location” (“Block S140 can be performed in a predetermined time interval (e.g., every hour), in response to and/or concurrently with a trigger event (e.g., receiving a user request for a delivery estimate…” (Bateman [0043]), “[r]egarding Block S140, parcel data preferably includes any data concerning the shipping of a particular parcel, such as one or more of: origin address, destination address, parcel size (e.g., dimensions, volume, surface area, etc.), parcel weight (e.g., object weight, overall package weight), delivery route data (e.g., current route, other potential routes, associated contextual data such as traffic along a given route), current location (e.g., where a package resides along a delivery route), temporal data (e.g., shipping date, current data, etc.), service level (e.g., Drone Delivery Service vs. Ground), status changes (e.g., a list of status descriptions and/or associated locations, dates, and times such as “Available to ship; San Francisco, Calif.; March 5; 2:30 pm”), delivery estimates (e.g., estimated delivery date, estimated delivery time, estimated handling time, etc.), image data (e.g., images of the parcel, images of the objects within the packaging container, etc.), delivery vehicle data (e.g., delivery vehicle type, driver analytics such as driver behavior for the individual controlling the delivery vehicle, delivery vehicle sensor data such as image datasets captured from optical sensors of the delivery vehicle, etc.), identifiers (e.g., originating sender's account number), data types analogous to types of delivery data (e.g., in Block S110), and/or any other suitable data…” (Bateman [0040])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Goldwerger, Laik, and Bateman.  Please see above (Claim 13) for combination analysis.  
Bateman further teaches “receiving the delivery status information from the first carrier device in response to the request for the delivery status information” (“…delivery estimates can be determined with a delivery prediction model using a static set of delivery data and/or parcel data, with a delivery prediction model that is updated during the timeline of delivery with updated delivery data and/or updated parcel data (e.g., in response to sending delivery data requests and/or parcel data requests to shipping carriers during delivery), and/or with a delivery prediction model using any suitable data…” (Bateman [0049])).
Accordingly, Claim 14 is obvious over Goldwerger, Laik, in view of Bateman.

	Regarding Claim 20, Goldwerger and Laik teach the limitations of Claim 15.
	Goldwerger and Laik do not teach, but Bateman teach “sending record update information to a fulfillment server, wherein the record update information notes that an order was cancelled” (“…retrieving delivery data preferably includes retrieving cross-carrier delivery data... status change data (e.g., timestamps associated with a status change, types of status changes including pre-transit, in transit, out for delivery, available for pickup, delivered, returned to sender, failure, cancelled, error, etc.)…” (Bateman [0019])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Goldwerger, Laik, and Bateman.  Please see above (Claim 13) for combination analysis.  The rationale to combine is substantially similar to that of Claim 13.
Accordingly, Claim 20 is obvious over Goldwerger, Laik, in view of Bateman.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Goldwerger, Laik, in view of Goodman (US Pat. App. Pub. No. US 20160042317 A1).
	Regarding Claim 16, Goldwerger and Laik teach the limitations of Claim 15.
	Goldwerger and Laik do not teach, but Goodman teaches “receiving delivery status information from the first carrier device, wherein the delivery status information characterizes a courier's status during delivery” (“…receive real-time (e.g., current) location data for items located on a transporter (e.g., a vehicle or aircraft). In certain embodiments, the location data may comprise the current location of the transporter that is transporting the item and the transporter identifier for the respective transporter… carrier system may be configured to compare the real-time (e.g., current) location of an item against its scheduled or estimated location to determine whether the item is likely to reach its next milestone prior to the scheduled deadline…” (Goodman [0092])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Goodman with that of Goldwerger and Laik.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Goldwerger & Laik combination analysis), Goldwerger and Laik function together for negotiating service contacts by receiving tender line item from shipper and then offers from shippers for the item (Goldwerger [Abstract], Laik [Abstract], [0031]).  Goodman teaches tracking the location of a shipped item (Goodman [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Goodman’s tracking onto Goldwerger and Laik.  Goodman’s embodiments allow for “[a] user may be able to view additional information regarding the items located on each transporter by selecting a transporter indicator” (Goodman [0020]).  Goodman complements Goldwerger and Laik, and keeps users/customers informed regarding the shipped items.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were 
	Goodman further teaches “sending selective delivery status information to a customer device, wherein the selective delivery status information is a paired down version of the delivery status information” (“…carrier system may be configured to store shipping data for all shipments both currently in transit and previously delivered. This shipping data may be searchable by users (e.g., using a user computing entity)... the carrier system may search for shipments using one or more of the following: (1) an activity occurring during a specified date range, (2) a specified reference indicator (e.g., a shipment identifier, a shipper/customer identifier, and/or the like), (3) a specified mode of transportation (e.g., air, ocean, or ground), (4) a party associated with a shipment (e.g., shipper, consignee, payer), (5) an origin location, (6) a destination location, (7) a latest status, (8) a shipper name, (9) a customer profile associated with a specified shipper, (10) a consignee name, (11) a customer profile associated with a specified consignee, (12) a payer name, (13) a customer profile associated with a specified payer, (14) a service level, (15) a carrier service product (e.g., temperature sensitive shipping), and/or the like…” (Goodman [0109]) and “…carrier system may cause display of summary performance data for: (1) all of the shipments associated with a particular user profile, (2) all of the shipments associated with a particular shipper/customer, (3) all of the shipments associated with a particular customer subunit (e.g., business group within a customer), (4) all of the shipments using a particular carrier service level, (5) all of the shipments using a particular mode of transportation (e.g., air, ocean, or ground), (6) all of the shipments moving through a particular gateway (e.g., a specified airport), (7) all of the shipments originating at a particular service center, (8) all of the shipments destined for a particular service center…” (Goodman [0110]), [Figures 19-22])).  “Summary performance” is equivalent to “paired down version of… information”.
Accordingly, Claim 16 is obvious over Goldwerger, Laik, in view of Goodman.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Goldwerger, Laik, in view of Clarke (US Pat. App. Pub. No. US 20160335593 A1).
	Regarding Claim 17, Goldwerger and Laik teach the limitations of Claim 15.
	Goldwerger and Laik do not teach, but Clarke teaches “receiving a fulfillment notification from the first carrier device, wherein the fulfillment notification indicates that the item was delivered to a customer” (“[s]hipment completion verification module receives confirmation from one or more sources to verify that a shipment has been completed, i.e., that delivery of the cargo has been made at the delivery destination and received by the intended recipient…” (Clarke [0051])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Clarke with that of Goldwerger and Laik.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Goldwerger & Laik combination analysis), Goldwerger and Laik function together for negotiating service contacts by receiving tender line item from shipper and then offers from shippers for the item (Goldwerger [Abstract], Laik [Abstract], [0031]).  Clarke teaches matching shipments with carriers and real time online tracking of shipments (Clarke [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Clarke’s tracking onto Goldwerger and Laik.  Clarke’s embodiments aim to facilitate for “interactive communication systems and in particular to interactive communication systems utilized to aid owners of goods and/or shippers and carriers to efficiently complete transportation of cargo” (Clarke [0003]).  Clarke complements Goldwerger and Laik, and keeps users/customers informed regarding the shipped items.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.  This rationale to combine applies similarly to all subsequent limitations taught by Clarke.
sending record update information to a fulfillment server, wherein the record update information notes that the item was delivered to the customer” (“…receiving inputs corresponding to one or more metrics being measured to determine successful completion of the shipment by the carrier… further includes updating the carrier profile to record the successful completion of the shipment…” (Clarke [0073]) and “…receive inputs corresponding to one or more metrics being measured to determine successful completion of the shipment by the carrier; evaluate, based on the received inputs, whether the carrier successfully met all of one or more measured metrics…” (Clarke [0059])).
Accordingly, Claim 17 is obvious over Goldwerger, Laik, in view of Clarke.

Claim 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goldwerger, Laik, in view of Knight (US Pat. App. Pub. No. US 20050060165 A1).
	Regarding Claim 18, Goldwerger and Laik teach the limitations of Claim 15.
	Goldwerger and Laik do not teach, but Knight teaches “receiving a customer rejection notification, wherein the customer rejection notification cancels an order for the item” (“…customer notifying the merchant that the customer desires to return an item. The merchant verifies that the return meets the merchant's business rules for a return…” (Knight [0012])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Knight with that of Goldwerger and Laik.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Goldwerger & Laik combination analysis), Goldwerger and Laik function together for negotiating service contacts by receiving tender line item from shipper and then offers from shippers for the item (Goldwerger [Abstract], Laik [Abstract], [0031]).  Knight teaches monitoring the use of return-shipping labels (Knight [Abstract]).  It would be within the capabilities of one skilled in the art, return-shipping label distribution useful to facilitate the return of shipped goods from purchasers to senders” (Knight [0002]).  “No opportunity to inspect the product occurs until after the product is purchased and shipped to the customer. As a result, many products that are purchased online are returned” (Knight [0005]).  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.  This rationale to combine applies similarly to all subsequent limitations taught by Knight.
Knight further teaches “sending a customer rejection instruction to the first carrier device, where the customer rejection instruction instructs the first carrier device to return the item” (“[i]f the return request is authorized by the merchant's returns application, then the merchant creates a return-shipping label with a label generation application. The label generation application is a computer application that can be executed by a server, computer or processor under the control of the merchant or a computer under the control of the service provider. As depicted in the embodiment of FIG. 2, the label generation application is under the control of the merchant. The label generation application electronically creates and stores the return-shipping label…” (Knight [0040])).
Accordingly, Claim 18 is obvious over Goldwerger, Laik, in view of Knight.

	Regarding Claim 19, Goldwerger and Laik teach the limitations of Claim 15.
	Goldwerger and Laik do not teach, but Knight teaches “receiving a carrier return notification that characterizes a courier's status during return of an item of a cancelled order” (“service provider notifies the customer that the return-shipping label is available for the customer's use. The service provider will track a customer's request to access the return-shipping label and can record the date and time that the customer obtained the return-shipping label and furnish this information to the merchant so that the merchant can approximate the arrival date of the returned item. Furthermore, in some service provider is able to monitor the pick-up of a return item by a commercial carrier when such return item bears a return-shipping label provided by the service provider. This information can be used to notify the merchant of inbound returns, thereby facilitating the merchant's return item processing. The service provider is also able to report on return-shipping labels that are available for customers' use, but have not been accessed…” (Knight [0012])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Goldwerger, Laik, and Knight.  Please see above (Claim 18) for combination analysis.  The rationale to combine is substantially similar to that of Claim 18.
Accordingly, Claim 19 is obvious over Goldwerger, Laik, in view of Knight.


Response to Arguments
The following addresses all arguments raised in Applicant’s Amendment filed/received 03/04/2021.
Objection to Specification
Applicant’s arguments (p. 11) have been fully considered and are persuasive.  Examiner appreciates all corrections/revisions, and hereby withdraws Objections.
Claim Rejections under 35 U.S.C. 101
	Applicant’s arguments (p. 11-19) have been fully considered but they are not persuasive.  Please refer to Sec. 101 Rejections of this Office Action for more details.
	Applicant argues the Claims, as currently presented, do not recite abstract ideas under Step 2A Prong 1 (p. 13-14).  Examiner respectfully disagrees.
The bidding process is “commercial interaction”, functionally similar to “offer-based price optimization, which pertains to marketing”. OIP Techs., Inc. v. Amazon.com, Inc.
The bid/offer selection is “business relations”, functionally similar to “structuring a sales force or marketing company, which pertains to marketing or sales activities or behaviors”.  In re Ferguson, 558 F.3d 1359, 1364 (Fed. Cir. 2009); MPEP 2106.04(a)(2).
The bid/offer selection is also “managing interactions between people”, functionally similar to “storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device”.  Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1367 (Fed. Cir. 2015).
The converting data format is “mathematical calculations”, functionally similar to “a procedure for converting binary-coded decimal numerals into pure binary form”.  Gottschalk v. Benson, 409 U.S. 63, 65, (1972); MPEP 2106.04(a)(2).
Assuming, arguendo, Examiner identifies the Claims as a mental process, a mental process is an abstract idea.  MPEP 2106.04(a).  Applicant argues the Claims, “which require specific hardware components… cannot possibly be performed in the human mind” (p. 14).  Examiner does not find this argument persuasive.  Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675; MPEP 2106.04(a)(2).  Furthermore, the Court in Gottschalk v. Benson ‘‘held that simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle’’.  MPEP 2106.04(d).
Applicant argues the Claims, as currently presented, sufficiently integrates the abstract idea under Step 2A Prong 2 (p. 14-17).  Examiner respectfully disagrees.
general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, (Fed. Cir. 2014).  As currently presented, the Claims present what appears to be general purpose computer components.  Applicant has not provided adequate and compelling evidence showing how the “specific hardware components, including at least one processor, a datastore, a first carrier device and a second carrier device capable of receiving transmitted data” are not “general purpose computer” (or an equivalent).  The additional generic computing elements, as currently presented, represent tangential tools and instrumentalities to implement the judicial exception, abstract idea.
Applicant argues the Claims, as currently presented, amount to “significantly more” under Step 2B (p. 17-19).  Examiner respectfully disagrees.  As analyzed above in Step 2A, the Claims, as currently presented, do no more than recite abstract ideas and do not integrate the abstract into a practical application.  For substantially similar reasons, the Claims, as currently presented, do not amount to “significantly more” than the abstract idea.
	For the aforementioned reasons, Examiner respectfully maintains Sec. 101 Rejections.
Claim Rejections under 35 U.S.C. 103
Applicant’s arguments (p. 19-24) have been considered but are moot because the new ground of rejection.  Applicant has amended the Claims, and scope of the Claims has changed.  Examiner relies on the following for Sec. 103 Rejections.
Claims 1, 4-8, and 15 are rejected over Goldwerger in view of Laik.
Claims 2 and 3 
Claim 9 is rejected over Goldwerger, Laik, in view of Cirolo.
Claim 10 is rejected over Goldwerger, Laik, Ciroli, in view of Kodger.
Claims 11 and 12 are rejected over Goldwerger, Laik, in view of Pragelas.
Claims 13, 14, and 20 are rejected over Goldwerger, Laik, in view of Bateman.
Claim 16 is rejected over Goldwerger, Laik, in view of Goodman.
Claim 17 is rejected over Goldwerger, Laik, in view of Clarke.
Claims 18 and 19 are rejected over Goldwerger, Laik, in view of Knight.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5845283 A: Receive formatted input and convert into universal format.
US 20080320044 A1: Transform database into normalized data structure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIBO WU CHEN whose telephone number is (571)272-5904.  The examiner can normally be reached on M-F 08:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY P ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIBO W CHEN/Patent Examiner, Art Unit 3628                                                                                                                                                                                                        

April 30, 2021